Exhibit 10.27 Non-Employee Director Compensatory Arrangements Element of Compensation for Non-Employee Directors1 Dollar Value Annual Board Cash Retainer Annual Chairman Cash Retainer $90,000 (additional) Annual Lead Director Cash Retainer $25,000 (additional) Annual Audit Committee Chair Cash Retainer Annual Other Committee Chair Cash Retainer Per Meeting Fee (Board and Committees) Annual Equity Award $92,500 (in restricted stock units) Initial Equity Award $80,000 (in restricted stock units) 1 Non-employee directors may elect to defer cash compensation under the Non-Employee Directors Deferred Compensation Plan.
